PER CURIAM.
We affirm the trial court’s decision revoking Tyler Weisman’s probation except as to the alleged violation of special condition E. As- to that special condition, we conclude the evidence was insufficient to support the finding of a willful violation. As a.result, on remand, the trial court shall strike the finding of a violation of special condition E. from the order of revocation. Because it is clear the trial court would have revoked Mr. Weisman’s probation without considering the alleged violation of special condition E, we affirm. See Lee v. State, 67 So.3d 1199, 1201-02 (Fla. 2d DCA 2011).
•AFFIRMED and REMANDED FOR ENTRY OF CORRECTED ORDER.
SAWAYA, ORFINGER and LAMBERT, JJ., concur.